ORDER GRANTING PETITION FOR REVIEW
The Respondent having filed a PETITION FOR REVIEW on December 17, 1986 and supporting BRIEF on March 19, 1987 seeking review of the Opinion of the Court of Appeals filed November 26, 1986, 112 Idaho 245, 731 P.2d 788, and Addendum filed January 21, 1987; the Court being fully advised; therefore, good cause appearing,
IT IS HEREBY ORDERED that the Respondent’s PETITION FOR REVIEW be, and hereby is, GRANTED on the issue regarding the jury instruction given on circumstantial evidence.
IT IS FURTHER ORDERED that Appellant shall file a Brief in response to the Brief filed by Respondent in support of the Petition for Review within twenty-eight (28) days from the date of this Order. Respondent shall file any Brief within fourteen (14) days from the date of filing of Appellant’s Brief.
IT IS FURTHER ORDERED that the Court of Appeals Case No. 16099 is CLOSED and Supreme Court Case No. 16907 shall be used on all future filings in this proceeding.